                                              Case 2:19-cv-01496-JCM-NJK Document 32 Filed 03/25/20 Page 1 of 2



                                          1 Law Office of Mary F. Chapman, Ltd.
                                            Mary F. Chapman, Esq.
                                          2 Nevada Bar No. 6591
                                            8440 W. Lake Mead Blvd.
                                          3 Suite 203
                                            Las Vegas, Nevada 89128
                                          4 (702)202-4223 phone
                                            (702)202-42003 fax
                                          5
                                            Attorney for Defendants/Counter Claimants
                                          6
                                                               UNITED STATES DISTRICT COURT
                                          7                         DISTRICT of NEVADA
                                          8 AMANDA LYNN PURDY, fka, AMANDA)
                                            CURRIER,                      )
                                          9                               )
                                                       Plaintiff,         )           Case No. 2:19-cv-01496-JCM-NJK
                                         10                               )
THE LAW OFFICE OF MARY F. CHAPMAN, LTD




                                            v.                            )
                                         11                               )
                                            FIRST CHOICE GREEN SOLUTIONS, )
                                         12 a Domestic Corporation;       )
         8440 W. Lake Mead Blvd.
         Las Vegas, Nevada 89128




                                            Corporate Officers EUGENE G. )
                                                                                       JOINT STIPULATION TO DISMISS
            Fax (702) 202-2003




                                         13 CIMORELLI, an Individual;
            Ph. (702) 202-4223




                                                                          )
                                            RICHARD S. MCKINNIS, an       )            WITH PREJUDICE
                 Suite 203




                                         14 Individual; SCOT D. ROPER, an )
                                            Individual; ANTHONY L. VALENTI)
                                         15 an Individual; TRAVIS WILDS, )
                                            an Individual; PACIFIC WASTE )
                                         16 SERVICES Inc., a Domestic     )
                                            Corporation; DOES I through X,)
                                         17 inclusive; and ROE            )
                                            Corporations I through X,     )
                                         18 inclusive,                    )
                                                       Defendants.        )
                                         19 _____________________________ )
                                            ALL RELATED MATTERS           )
                                         20 _____________________________ )
                                         21
                                                   The Parties, by and through their counsel of record hereby
                                         22
                                              stipulate to the dismissal of all claims in the Complaint,
                                         23
                                              Counter Claim and Third Party Complaint, as well as, any
                                         24
                                              potential claims not yet plead between the Parties known or
                                         25
                                              unknown, related to or arising out if the facts and circumstances
                                         26
                                              that form the basis of the above captioned action.
                                         27
                                              Respectfully submitted,
                                         28
                                              March 24, 2020
                                              Case 2:19-cv-01496-JCM-NJK Document 32 Filed 03/25/20 Page 2 of 2



                                          1                                     Law Office of Mary F. Chapman, Ltd.
                                          2
                                          3                                      /S/ Mary F. Chapman, Esq.
                                                                                8440 W. Lake Mead Blvd., Suite 203
                                          4                                     Las Vegas, NV 89128
                                                                                (702)202-4223 phone
                                          5                                     (702)202-2003 fax
                                          6
                                                                                Hatfield & Associates, Ltd.
                                          7
                                          8
                                                                                 /S/ Trevor Hatfiled, Esq.
                                          9                                     Trevor Hatfield, Esq.
                                                                                703 South Eighth Street
                                         10                                     Las Vegas, NV 89101
THE LAW OFFICE OF MARY F. CHAPMAN, LTD




                                                                                (702)388-4469 phone
                                         11                                     (702)386-9825 fax
                                         12
         8440 W. Lake Mead Blvd.
         Las Vegas, Nevada 89128
            Fax (702) 202-2003




                                         13
            Ph. (702) 202-4223




                                                   IT IS SO ORDERED.March 30, 2020.
                 Suite 203




                                         14
                                              This ___ day of March, 2020
                                         15
                                         16
                                         17                               __________________________________
                                                                          District
                                                                          UNITED   CourtDISTRICT
                                                                                 STATES  Judge JUDGE
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                                                                  -2-
